08-0046-ag
         Chen v. Holder
                                                                                        BIA
                                                                                   Morace, IJ
                                                                                A073 611 549
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 21 st day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       _________________________________________
12
13       WU GUANG CHEN,
14                Petitioner,
15
16                        v.                                    08-0046-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1
19                Respondent.
20       _________________________________________


                  1
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Thomas V. Massucci, New York, New
 2                          York.
 3
 4   FOR RESPONDENT:        Gregory G. Katsas, Assistant
 5                          Attorney General, James E. Grimes,
 6                          Senior Litigation Counsel, Scott
 7                          Rempell, Attorney, Office of
 8                          Immigration Litigation, United
 9                          States Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Wu Guang Chen, a native and citizen of the People’s

17   Republic of China, seeks review of the December 7, 2007

18   order of the BIA, affirming the December 20, 2005 decision

19   of Immigration Judge (“IJ”) Phillip L. Morace, which denied

20   his application for asylum, withholding of removal, and

21   relief under the Convention Against Torture (“CAT”).     In re

22   Wu Guang Chen, No. A073 611 549 (B.I.A. Dec. 7, 2007), aff’g

23   No. A073 611 549 (Immig. Ct. N.Y. City Dec. 20, 2005).     We

24   assume the parties’ familiarity with the underlying facts

25   and procedural history in this case.

26       Under the circumstances of this case, we review both

27   the BIA’s and IJ’s opinions.   See Yun-Zui Guan v. Gonzales,



                                    2
1    432 F.3d 391, 394 (2d Cir. 2005); Yan Chen v. Gonzales, 417

2    F.3d 268, 271 (2d Cir. 2005).       The applicable standards of

3    review are well-established.     See Yanqin Weng v. Holder, 562

4    F.3d 510, 513 (2d Cir. 2009).

5        Substantial evidence supports the agency’s adverse

6    credibility determination.     The IJ reasonably found that:

7    (1) Chen’s testimony was “very generalized, lacking in

8    details, [and] that he [was] very much detached from his own

9    claim,” particularly given Chen’s testimony that he never

10   intended to file an asylum application when came to the

11   United States; (2) although Chen testified before an asylum

12   officer that he was detained by family planning officials

13   for nine months because he failed to pay a fine, he made no

14   such assertion in his asylum application; 2 (3) Chen

15   testified implausibly when he claimed that, although his

16   wife had been in hiding for twelve years, during that time

17   she was able to obtain official documentation from the

18   Chinese government, including a marriage certificate,

19   household registrations, and birth certificates; and (4)


         2
           We find no merit in Cheng’s argument that the record
     of his asylum interview was unreliable. To the contrary,
     the IJ weighted that evidence carefully and reasonably
     assigned it probative weight. Diallo v. Gonzales, 445 F.3d
     624, 632 (2d Cir. 2006).

                                     3
1    there were inconsistencies both within Chen’s testimony and

2    between his testimony and the documentary evidence that he

3    submitted regarding whether his marriage was registered.

4    While Chen offered explanations before the agency that were

5    responsive to each of these findings, the agency did not err

6    in rejecting them.   See Majidi v. Gonzales, 430 F.3d 77, 80-

7    81 (2d Cir. 2005).   We are similarly unpersuaded by the

8    arguments Chen makes in this Court.

9        Ultimately, substantial evidence supported the IJ’s

10   adverse credibility determination.    See 8 U.S.C.

11   § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

12   Cir. 2008). Accordingly, the agency properly denied his

13   application for asylum and withholding of removal. 3   See

14   Paul v. Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006); Xue

15   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d

16   Cir. 2005).   Chen does not challenge the agency’s denial of

17   his application for CAT relief.

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition


         3
           Because the adverse credibility determination is
     alone dispositive, we need not reach the agency’s
     alternative burden findings.

                                   4
1    is VACATED, and any pending motion for a stay of removal in

2    this petition is DISMISSED as moot. Any pending request for

3    oral argument in this petition is DENIED in accordance with

4    Federal Rule of Appellate Procedure 34(a)(2), and Second

5    Circuit Local Rule 34(b).

 6                               FOR THE COURT:
 7                               Catherine O’Hagan Wolfe, Clerk
 8
 9
10                               By:___________________________




                                  5